Luke, J.
1. In an action for a personal injury, where the injury alleged Was not entirely to the peace, happiness, and feelings of the plaintiff, it was reversible error for the court to give in charge to the jury the *605provision of the code that “the worldly circumstances of the parties, the amount of bad faith in the .transaction, and all the attendant facts should be weighed” (Civil Code of 1910, § 4504). For this reason the judgment overruling the motion for a new trial must be reversed.
Decided April 17, 1919.
Rehearing Denied May 13, 1919.
Action for damages; from Irwin superior court—Judge Park presiding. December 11, 1918.
The action was-on account of the cutting off of fingers of the plaintiff in consequence of the slipping of a rope -which hé was splicing on a pulley in the defendant’s mill.
Bryan & Middlebrooks, George H. Carswell, for plaintiff in error.
Allen & Pottle, contra.
2. The other grounds of the motion for a new trial are not likely to arise on another trial of the case, and are not now considered.
Judgment reversed.

Wade, C. J., and Jenkins, J., concur.